The appellant appeals from a conviction of forgery with the lowest penalty prescribed by law fixed as his punishment.
There is no statement of facts with the record. There is the stenographer's report of the trial of the case, made out in question and answer form, including objections, arguments of attorneys for both sides on the objections, the remarks and rulings of the court and such other matters as are taken down by court stenographers on the trial of the case. This, we presume, is intended as a statement of facts.
Under the statutes of this State and the many and uniform decisions of this court, this document can not be considered by this court as a statement of facts. Hargrave v. State,53 Tex. Crim. 147; Essary v. State, 53 Tex.Crim. Rep.; Baird v. State, 51 Tex.Crim. Rep.; Brown v. State,57 Tex. Crim. 269; King v. *Page 370 
State, 57 Tex.Crim. Rep.; Kemper v. State, 57 Tex. Crim. 355; Felder v. State, 59 Tex.Crim. Rep.; Choate v. State, 59 Tex.Crim. Rep.. Many other cases might be cited, but we deem it unnecessary.
The questions attempted to be raised by appellant can not be considered in the absence of a statement of facts.
The judgment is, therefore, affirmed.
Affirmed.